DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/20/2022 has been entered. Claims 1-11 remain pending and have been examined below. The Office acknowledges the Applicant’s acceptance of the interpretation of the limitations “positioning mechanism” and “elastic body” under 35 U.S.C. 112(f) as detailed in the Office action dated 03/21/2022.
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “an axial thickness of the limiting flange is equal to an axial thickness of the concave end” together in combination with the rest of the limitations in the independent claim.
	Claims 2-11 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Potter (US Patent No. 6,406,240) teaches a fast acting nut assembly or coupling having an first end and a second end, where the first end and the second end mate at a limiting flange, but does not teach the second end being larger in diameter than the first end, the second end having a recess for the limiting flange, and does not teach the second end being shorter in length than the first end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 7, 2022